Citation Nr: 0216932	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  02-01 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of multiple joints.

2.  Entitlement to an increased disability rating for 
service-connected chondromalacia of the right knee with 
traumatic arthritis, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased disability rating for 
service-connected chondromalacia of the left knee with 
traumatic arthritis, currently evaluated as 30 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Alvin D. Wax, Attorney-at-law

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to May 
1962.

Service connection for chondromalacia of both knees was 
initially granted in a November 1962 rating decision.  The 
service-connected knee disabilities were later denominated 
as chondromalacia with traumatic arthritis.  In a decision 
of the Board of Veterans' Appeals (the Board) dated April 
20, 1999, disability ratings of 30 percent were granted for 
each knee.

In an unappealed December 1996 rating decision, the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO) denied the veteran's claim of 
entitlement to service connection for degenerative changes 
of multiple joints.  The veteran requested that his claim be 
reopened in September 1999. 

This case comes before the Board on appeal of a July 2001 
rating decision of the RO which denied the issues on appeal.  
The veteran through his attorney filed a notice of 
disagreement in August 2001; the RO issued a statement of 
the case in February 2002; and the veteran filed a 
substantive appeal (VA form 9) later in February 2002.  


FINDINGS OF FACT

1.  In a December 1996 rating decision, VA denied the 
veteran's claim of entitlement to service connection for 
arthritis of multiple joints.  The veteran did not appeal 
that decision.

2.  Evidence submitted since the December 1996 denial of the 
veteran's claim for service connection for multiple joint 
arthritis does not bear directly and substantially upon the 
specific matter under consideration.  The evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.   

3.  The veteran's service-connected right knee disability is 
manifested by limitation of motion and complaints of pain, 
fatigability, and incoordination; range of motion is from 0-
90 degrees.

4.  The veteran's service-connected left knee disability is 
manifested by limitation of motion and complaints of pain, 
fatigability, and incoordination; range of motion is from 0-
90 degrees.

5.  The veteran's only service-connected disabilities are 
his bilateral knee disabilities, which are each assigned a 
30 percent evaluation; the combined disability rating is 60 
percent.

6.  The veteran has completed the 6th grade.  He has worked 
as a boilermaker; he lasted worked full-time in 1985.

7.  The veteran's service-connected disabilities, alone, do 
not prevent him from securing and following substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The evidence received since the December 1996 denial of 
service connection for arthritis of multiple joints is not 
new and material.  The December 1996 decision denying 
service connection for arthritis of multiple joints is final 
and the claim is not reopened.  38 U.S.C.A. §  5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156, 20.1103 (2001). 

2.  The criteria for an evaluation in excess of 30 percent 
for the service-connected right knee disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2001).

3.  The criteria for an evaluation in excess of 30 percent 
for the service-connected left knee disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2001).

4. The requirements for a total rating based on 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 2001); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to have reopened and granted a 
previously denied claim of entitlement to service connection 
for arthritis of multiple joints.  He also seeks increased 
evaluations for his service-connected bilateral knee 
disabilities as well as TDIU.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then analyze the veteran's claims 
and render a decision. 

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. The amendments became effective November 9, 2000, 
except for an amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the VCAA 
and its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f). 

The Board additionally notes that there has been a 
regulatory change with respect to new and material evidence, 
which applies prospectively to all claims made on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) 
[to be codified at 38 C.F.R. § 3.156(a)].  Because the 
veteran filed to reopen his previously denied claim of 
entitlement to service connection for arthritis of multiple 
joints prior to August 29, 2001, the earlier version of the 
regulation remains applicable in this case.

Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to each of the issues on 
appeal.  The Board observes that the veteran was informed in 
the July 2001 rating decision that he had not submitted new 
and material evidence showing that arthritis of multiple 
joints was incurred or aggravated by service or that 
arthritis of multiple joints was manifested to a compensable 
degree within one year following separation from service.  
That rating decision also informed the veteran that to 
warrant an evaluation in excess of 30 percent for his 
service-connected bilateral knee disability there needed to 
be evidence showing limitation of extension of the leg to 30 
degrees and that he was not considered unemployable because 
the evidence did not show that his service-connected 
disabilities prevented him from securing or following a 
substantially gainful occupation.  

In March 2001 and September 2001, the RO sent the veteran 
letters which set forth the requirements of the VCAA, 
including the responsibilities of the VA and the veteran 
with respect to obtaining evidence.  The veteran was 
informed that he should tell VA the names and addresses of 
doctors who have treated him for his disabilities and that 
VA would make reasonable efforts to assist him in obtaining 
any medical records on his behalf.  The veteran did not 
identify any such evidence.  The February 2002 Statement of 
the Case also provided the relevant law and regulations and 
the types of evidence that could be submitted by him in 
support of his claims.

The Board additionally observes that with respect to cases 
such as this, involving the matter of submission of new and 
material evidence, although VA's duty to assist appears to 
be circumscribed, the notice provisions of the VCAA are 
applicable.  The Board notes that the Court has recently 
held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's duty 
to notify a claimant who had submitted a complete or 
substantially complete application, apply to those claimants 
who seek to reopen a claim by submitting new and material 
evidence pursuant to 38 U.S.C.A. § 5108.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, it is 
clear that the veteran has received ample notice of what is 
required to reopen his claim via both the March 2001 VA 
letter, the July 2001 rating decision, and the February 2002 
Statement of the Case.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2001)].  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.

The record contains service medical records and post service 
treatment and examination reports related to the issues on 
appeal, including VA examination in August 2000.  The Board 
believes that the record contains sufficient medical 
evidence with which it may render informed decisions on the 
issues on appeal.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims. Neither he 
or his representative have suggested that there is 
additional evidence which must be obtained in connection 
with any of his claims.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that to the extent required 
the issues on appeal have been developed in conformity with 
the spirit of the VCAA.  Accordingly, the Board will proceed 
to a decision as to the issues on appeal. 

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of multiple joints.

Relevant Law and Regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

Service connection may be granted for certain chronic 
disabilities, such as arthritis, if such is shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 and Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. 
§ 5108 (West 1991), VA must reopen a finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.   "If new and material 
evidence is presented or secured with respect to a claim 
that has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App., 251, 253 (1991).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994). 

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and 
material evidence is presented or secured with respect to a 
claim that has been finally denied, the claim will be 
reopened and decided upon the merits.  Once it has been 
determined that a claimant has produced new and material 
evidence, the adjudicator must evaluate the merits of the 
claim in light of all the evidence, both new and old, after 
ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108 (West 1991); 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

As discussed by the Board above, the version of 38 C.F.R. 
§ 3.156 as amended on August 29, 2001 is not applicable to 
this issue because the veteran's September 1999 request to 
reopen his previously denied claim of entitlement to service 
connection for arthritis of multiple joints was filed prior 
to that date.  According to the relevant VA regulation, 
"[n]ew and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Court 
has further held that this presumption of credibility is not 
unlimited.  Specifically, the Court has stated that Justus 
does not require VA to consider patently incredible evidence 
(e.g. the inherently false or untrue) to be credible.  Duran 
v. Brown, 7 Vet. App. 216 (1994).

Factual Background

The "old" evidence

Evidence on file prior to December 1996 consists of the 
veteran's service medical records, VA examinations reports 
beginning in August 1962, VA outpatient records beginning in 
October 1964, a June 1980 private medical report, and VA 
hospital records beginning in March 1986.

The veteran's service medical records reveal that he 
complained of pain in the left shoulder and clavicle when he 
was hurt while working on a car in April 1956.  The veteran 
was in an automobile accident in March 1962; the diagnosis 
was pain in the right lower quadrant and low back. 

The veteran's only orthopedic complaints on VA examination 
in August 1962 involved his knees.  As described elsewhere 
in this decision, service connection has been granted for 
the veteran's bilateral knee disability, which encompasses 
traumatic arthritis.   

VA outpatient records for March 1976 reveal that X-rays of 
the lumbar spine showed slight anterior wedging of L1 with 
anterior hypertrophic spurring.
The veteran complained on VA examination in April 1976 of 
back problems that began in service.  The diagnoses included 
lumbar spine condition with degenerative arthritis and 
fibromyositis of the paravertebral muscles. 

On VA examination in October 1979, X-rays of the lumbar 
spine showed minimal anterior collapse with osteophyte 
formation; the pertinent diagnosis was old compression 
fracture of L1 with osteoarthritic changes of lumbar 
vertebra.
According to a June 1980 report from J.A.R., M.D., the 
veteran had complaints of multiple joint pain.  The findings 
included arthritis of the cervical and lumbar spine.
Subsequent VA records continue to show arthritis of the 
cervical and lumbar spine.  

X-rays dated in August 1996 reveal beginning osteoarthritis 
in the hands and feet and degenerative disc disease of L5-
S1.

The December 1996 RO rating decision

According to a May 1996 Board remand, the diagnoses on file 
of osteoarthritis of the knees raises an inferred claim for 
service connection for degenerative arthritis of multiple 
joints.  That issue was referred to the RO for adjudication.  

By rating action dated in December 1996, the RO denied 
entitlement to service connection for arthritis of multiple 
joints because such was not shown in service or within a 
year of discharge and because there was no evidence of a 
causal connection between multiple joint arthritis and 
service.  The veteran was notified of the decision later in 
December 1996.  He did not timely appeal.


The additional evidence

VA outpatient treatment records dated from December 1996 to 
June 1997 show cervical spine radiculopathy.  Diagnoses on 
VA examination in January 1998 included polyarthralgia; 
spinal osteoarthritis, per veteran's report; osteoarthritis 
of the feet and hands; and degenerative disc disease of L5-
S1.  According to a May 1998 addendum to the VA examination 
report, any back disability with radicular pain would be 
unrelated to the veteran's service-connected bilateral knee 
disability.

VA hospital records for February and March 2000 reveal that 
X-rays of multiple joints were interpreted as showing an 
essentially unremarkable bone survey with minimal 
degenerative changes.  The examiner did not see a cause for 
the veteran's diffuse joint pain; specifically, there was no 
systemic arthritides or inflammatory process seen.

According to a Social Security Administration (SSA) grant of 
disability benefits, which was dated in July 1987 but not 
received by VA until July 2001, the veteran was disabled 
effective January 9, 1986 with a diagnosis of degenerative 
joint disease of the cervical spine and knees.  Accompanying 
treatment records dated from February 1975 to November 1986 
documented these disabilities.

Analysis

The veteran has petitioned to reopen a claim for entitlement 
to service connection for arthritis of multiple joints that 
was previously denied by rating decision in December 1996.  
In essence, the RO determined that there was no evidence eof 
arthritis of multiple joints in service or within the one 
year presumptive period after service.  The RO additionally 
determined that there was no evidence which served to link 
the claimed arthritis of multiple joints to the veteran's 
military service.  
The veteran was notified of that decision by letter later 
that month.  He did not timely appeal that decision.  
Because the veteran did not appeal that decision within the 
requisite time, it became final.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be submitted.  The 
Board will review the additionally submitted evidence in 
accordance with the decision of the United States Court of 
Appeals for the Federal Circuit  in Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  In that case it was held that 
decisions as to whether evidence can be considered as new 
and material must now be based on a factual determination as 
to whether the evidence is new (not merely cumulative or 
redundant) and material (relevant and probative with respect 
to an issue) and so significant that it must be considered 
in order to fairly decide the merits of the claim. 

After having carefully considered the matter, and for reason 
expressed immediately below, the Board concludes that the 
evidence received by VA since December 1996 is not new and 
material.  Specifically, the additional evidence does not 
include contain any competent medical evidence showing that 
the veteran's current arthritis of the cervical and lumbar 
spine and early arthritis of the hands and feet was incurred 
in service or is etiologically related to service.  

In essence, the evidence submitted continues to document 
arthritis of various joints.
The Court has held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. 
App. 277, 280 (1994).  Thus, the additionally submitted 
medical evidence is not new and material

There has been added to the record no medical nexus opinion 
which is favorable to the veteran's claim.  The veteran has 
proffered his own statements to the effect that he has 
arthritis of multiple joints which is related to service.  
These statements are merely reiterative of previous 
contentions to that effect and cannot be considered to be 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, it is now well-established that a layperson 
without medical training is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  The veteran's own statements accordingly cannot be 
used to establish either a current disability or a nexus.  

In short, the additionally added evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156; 
Hodge, supra.  The veteran has not submitted competent 
medical evidence as to in-service incurrence of arthritis of 
multiple joints, to include during the one year presumptive 
period after service.  He has also submitted no competent 
medical evidence which serves to establish an etiological 
relationship between the joint arthritis and his military 
service.  Consequently, the Board finds that new and 
material evidence has not been received since December 1996.  
In the absence of new and material evidence, the veteran's 
claim of entitlement to service connection for arthritis of 
multiple joints is not reopened.  The benefit sought on 
appeal remains denied.

2.  Entitlement to an increased disability rating for 
service-connected chondromalacia of the right knee with 
traumatic arthritis, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased disability rating for 
service-connected chondromalacia of the left knee with 
traumatic arthritis, currently evaluated as 30 percent 
disabling.

Because of the similarity, medically and legally, between 
the two service-connected knee disabilities, the Board will 
discuss both issues together.


Factual Background

Procedural history

Service connection for bilateral chondromalacia was granted 
by rating decision in November 1962, and a noncompensable 
evaluation was assigned effective May 10, 1962.  A June 1976 
rating decision granted entitlement to service connection 
for traumatic arthritis of both knees and assigned separate 
10 percent evaluations for chondromalacia of each knee with 
secondary traumatic arthritic changes effective December 10, 
1975.

The veteran's claims of entitlement to increased 
evaluations, higher than 10 percent, for service-connected 
bilateral chondromalacia with traumatic arthritis were 
remanded to the RO by the Board in June 1993, May 1996 and 
May 1997.  In an April 1999 decision, the Board assigned 
disability ratings 20 percent for chondromalacia of each 
knee with traumatic arthritis prior to January 9, 1998 and a 
rating of 30 percent for chondromalacia of each knee with 
traumatic arthritis effective January 9, 1998.  The grant of 
30 percent was because the record demonstrated that pain, 
fatigue, and incoordination had functionally limited the 
range of motion of both legs in flexion to 15 degrees or 
less.

A claim for a total disability rating based on 
unemployability due to service-connected disability, which 
was also considered a claim for increase of the veteran's 
service-connected bilateral knee disability, was received by 
VA in June 2000. 

Medical history

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran's service medical records reveal that 
chondromalacia of both patella was diagnosed.  Evidence on 
file from October 1964 to June 1993, which includes private 
physicians' reports, VA outpatient records, VA examination 
reports, and VA hospital records, reveal continued 
complaints and treatment for service-connected bilateral 
knee disability.  The diagnosis on VA examinations in April 
1976, October 1979, and October 1980 was bilateral 
chondromalacia with traumatic arthritis.    

According to the July 1987 SSA grant of disability benefits, 
the veteran was disabled effective January 9, 1986 with a 
diagnosis of degenerative joint disease of the cervical 
spine and knees.

The veteran was hospitalized at a VA hospital in March 1992 
for a total knee arthroplasty, but he was released without 
surgery because it was felt that his knee condition at the 
time would not benefit from surgery.  He was told to come 
back to the orthopedic clinic when his condition had gotten 
to the point that he had continual knee pain and was 
essentially disabled.

When seen for VA orthopedic evaluation of the knees in July 
1993, the diagnosis was of moderate degenerative joint 
disease of the knees.  VA outpatient records dated in April 
1995 reveal severe degenerative joint disease of the knees.  
X-ray findings in August 1996 were of beginning 
osteoarthritis of the knees.

On VA orthopedic examination in January 1998, the veteran 
complained of a history of progressive bilateral knee pain, 
even at rest, with an increase in pain after walking one-
half block.  He complained that his knees were unstable and 
that they would occasionally buckle and he would fall; his 
knees did not lock up.  It was noted on physical examination 
that the veteran walked slowly and limped into the 
examination room.  He said that he could not squat or walk 
on his toes or heels due to knee pain.  He said that he had 
difficulty sitting on the toilet because his knees would not 
support him in flexion due to the pain.  There was atrophy 
of the muscle groups of the entire left extremity.  The 
right knee had a "lumpy-bumpy appearance" with suprapatellar 
effusion.  There was no ligament laxity.  Range of motion of 
the knees were from 0-90 degrees on the right and from 0-100 
degrees on the left with pain.  Although the veteran was 
able to extend his knees to 0 degrees, it was noted that he 
kept his lower extremities in 10 degrees of flexion at the 
level of the knee for comfort reasons.  Swelling was noted.  
There was crepitus bilaterally with flexion/extension 
maneuvers.  The examiner's impressions included bilateral 
chondromalacia patella, bilateral osteoarthritis of the 
knees, and mild effusion of the knees.  The examiner noted 
that functional impairment was demonstrated with his gait, 
posture and range of motion limited by pain.  Fatigability 
was considered marked.  Incoordination was apparent, 
especially with his gait.  

VA progress notes dated in February and March 2000 reveal 
that the veteran was receiving physical therapy.  On 
evaluation on March 1, 2000, knee range of motion was 
considered within normal limits with good strength and no 
crepitus.  The veteran reported increased pain with weight 
bearing.  It was noted on March 15, 2000 that the veteran 
was doing well and was ambulating everywhere with a single 
cane, using it for only minimal support.

The veteran complained on VA general medical examination in 
August 2000 of pain in both knees and difficulty in going 
from a sitting to standing position and back to a sitting 
position.  He said that he could only walk about one-quarter 
block before he got knee pain and had to stop.  

It was noted by the examiner that the veteran had had a 
myocardial infarction and a cerebrovascular accident in 
February 2000.  He appeared chronically ill and confused; he 
walked slowly with a cane.  

On examination of the neurological system, deep tendon 
reflexes were 3+ on the right and 2+on the left.  There was 
reduced sensation of the right extremity and reduced 
sensation of both feet.  Strength was 3/5 on the right and 
3+/5 on the left.  

Musculoskeletal examination of the knees showed pain with 
all motion.  Strength was 3/5 bilaterally.  Motion of both 
knees was from 0-90 degrees with pain on motion.  The 
diagnoses included coronary artery disease, status post 
cerebrovascular accident, diabetes mellitus type II with 
gastroparesis and peripheral neuropathy, and traumatic 
arthritis of both knees. 

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2001) and functional loss due 
to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2001).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, 
due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
According to this regulation, it is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to these elements.  In addition, the regulations state that 
the functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The provisions of 38 C.F.R. § 4.45 state 
that when evaluating the joints, inquiry will be directed as 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

Schedular criteria

The veteran's service-connected bilateral knee disability is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
[traumatic arthritis].  That diagnostic code provides that 
traumatic arthritis is rated as degenerative arthritis under 
Diagnostic Code 5003 [degenerative arthritis].  Diagnostic 
Code 5003, in turn, provides that arthritis is evaluated 
based on limitation of motion of the affected part.

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 
30 degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees is 
noncompensable.  See 38 C.F.R. § 4,71a, Diagnostic Code 5260 
(2001).

Diagnostic Code 5261 pertains to limitation of motion on leg 
extension.  Under this code, limitation on extension to 45 
degrees warrants a 50 percent evaluation; limitation to 30 
degrees warrants 40 percent; limitation to 20 degrees 
warrants 30 percent; limitation to 15 degrees warrants 20 
percent; limitation to 10 degrees warrants 10 percent; and 
limitation to 5 degrees is noncompensable.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2001).




Standard of review

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  See 38 U.S.C.A. 
§ 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran has complained of significant bilateral knee 
pain with limitation of function that prevents him squatting 
and makes it difficult for him to get up from a sitting 
position, to sit down from a standing position, and to walk.  
Neither he or his attorney have presented specific 
contentions, citing appropriate law and regulations, as to 
why a higher disability rating may be assigned.  

The medical evidence has been reviewed in detail above.  The 
medical records on file show continued bilateral knee 
disability with functional impairment.  It was noted on VA 
examination in January 1998 that the veteran had pain on 
movement, marked fatigability, and incoordination that 
limited his day to day living experiences.  When examined in 
August 2000, there was pain on all knee movement and motion 
was limited to 0-90 degrees bilaterally. 

Schedular rating

The veteran's right and left knee disabilities are each 
evaluated as 30 percent disabling under Diagnostic Code 
5010-5260.  Although range of motion of each knee, which has 
been from 0 to at least 90 degrees on either side, is better 
than that required for a compensable rating for either knee 
under Diagnostic Codes 5260 or 5261, the Board granted a 
rating of 30 percent for each knee in its April 1999 
decision because it was concluded that the record 
demonstrated that pain, fatigue, and incoordination had 
functionally limited the range of motion of both legs in 
flexion to 15 degrees or less.  
  
As indicated above, 30 percent is the maximum rating 
authorized under Diagnostic Code 5260.  To warrant a rating 
in excess of 30 percent for either knee, there would need to 
be evidence of sufficient limitation of extension of either 
leg under Diagnostic Code 5261.  As noted in the paragraph 
immediately above, the demonstrated level of limitation of 
motion does approach that required for a compensable rating, 
much less the maximum 40 percent rating under that 
diagnostic code. 

In short, based on the recent physical examination findings, 
the Board is unable to assign a schedular disability rating 
in excess of the currently assigned 30 percent for either 
knee.

Assignment of other diagnostic codes

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical history, 
the diagnosis and demonstrated symptomatology.  Any change 
in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, the veteran's chondromalacia with arthritis 
of both knees is most appropriately rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5003-5260-5261.  The medical 
evidence, reported above, indicates that the predominant 
diagnosis is bilateral traumatic arthritis.  Moreover, with 
the exception of Diagnostic Code 5256, ankylosis of the 
knee, which is not medically demonstrated to be present, no 
other diagnostic code would afford the veteran a disability 
rating higher than the currently assigned 30 percent.  The 
veteran has not contended that another diagnostic code would 
be more appropriate.

Esteban considerations

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See 38 C.F.R. §§ 4.14, 4.25(b) (2001).  The critical inquiry 
in making such a determination is whether any of the 
symptomatology is duplicative of or overlapping; the veteran 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

Because the veteran's service-connected bilateral knee 
disability encompasses both chondromalacia and traumatic 
arthritis, the Board has given consideration to the 
possibility of assigning separate evaluations for the 
veteran's service-connected knee disability under Diagnostic 
Codes 5003 and 5257 [other impairment of the knee].  See 
VAOPGCPREC 23-97 [a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability].  However, 
there is no medical evidence of instability such as 
recurrent subluxation or lateral instability in either knee.  
Moreover, and significantly, there is no medical evidence of 
additional disability unrelated to arthritis, over and above 
that currently rated under Diagnostic Codes 5010 and 5003.  
Accordingly, the Board declines to assign a separate 
disability rating under Diagnostic Code 5257 for either 
knee.   

DeLuca considerations

Because the veteran's service-connected bilateral knee 
disabilities are rated based upon limitation of motion under 
Diagnostic Codes 5260 or 5261, the Board has reviewed the 
evidence in order to determine whether the veteran's knees, 
or either of them, could be assigned an additional 
disability rating under 38 C.F.R. §§ 4.40 and 4.45.  

Initially, as noted above, the Board's April 1999 assignment 
of 30 percent disability ratings for each knee was precisely 
because the record demonstrated that pain, fatigue, and 
incoordination had functionally limited the range of motion 
of both legs in flexion to 15 degrees or less.  That the 
current disability ratings thus specifically include the 
criteria noted in DeLuca for pain, fatigue, and 
incoordination. 

The Board has of course looked to the medical record since 
its April 1999 decision to determine whether still more 
disability may be assigned.  However, recent clinical 
evidence does not demonstrate that the veteran's bilateral 
knee disability has worsened.  Indeed, it was reported in 
March 2000 that the range of motion of both knees was within 
normal limits and that strength was good.  The report of the 
August 2000 VA examination indicated that the veteran walked 
slowly with the assistance of a cane; however, it was also 
noted that he had a had a heart attack and a cerebrovascular 
accident with hemiparesis and appeared to be chronically 
ill.  There was no indication that the veteran's knees were 
the cause of  his weakness or slowness of gait.

In short, because the veteran's current evaluation for each 
knee disability includes additional functional impairment, 
and because there is no clinical evidence of increased 
disability since the June 1999 grant of 30 percent 
evaluations for the veteran's service-connected knees, a 
higher evaluation is not warranting pursuant to 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the February 2002 Supplemental Statement of the Case, the 
RO specifically considered whether extraschedular rating 
under 38 C.F.R. § 3.321(b) should be assigned as to the 
service-connected disabilities at issue.  The RO concluded 
that the evidence did not indicate that an extra-schedular 
evaluation was warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is no evidence that the veteran has been frequently 
hospitalized for his knee disabilities.  Further, there is 
no medical evidence that the clinical picture is in any way 
out of the ordinary, and the veteran has pointed to none. 

The veteran has pointed to no exceptional or unusual aspect 
of his service-connected knee disabilities which would 
arguably be productive of marked interference with 
employment, and the Board has identified none. While the 
Board does not doubt that veteran's service-connected 
disabilities may interfere with his employability, this is 
reflected in his current 30 percent evaluation for each 
knee.  Loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].    

The Board accordingly finds that the veteran's disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  The assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted for 
either service-connected knee disability.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

Pertinent Law and Regulations

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. 3.340, 3.341, 4.16 
(2001).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is 
only one such disability, it must be rated at least 
60 percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance 
with 38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2001).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.    

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated 
totally disabled, without regard to whether an average 
person would be rendered unemployable by the circumstances.  
Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).  The Board is bound in its decisions by 
the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  See 38 
U.S.C.A. 7104(c) (West 1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 
100 percent disabled.  "While the term 'substantially 
gainful occupation' may not set a clear numerical standard 
for determining TDIU, it does indicate an amount less than 
100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect 
some factor which places the claimant in a different 
position than other veterans with the same disability 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
veteran can find employment.  See Van Hoose v. Brown, 4 Vet. 
App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and 
that the thrust was whether a particular job was 
realistically within the capabilities, both physical and 
mental, of the veteran.

Analysis

The veteran's only service-connected disabilities are his 
bilateral knee disabilities, which have been discussed in 
some detail above.  His combined rating is 60 percent.  The 
veteran does not meet the minimum schedular criteria for a 
total rating based on unemployability because he does not 
have one service-connected disability evaluated as 60 
percent disabling or one service-connected disability 
evaluated as 40 percent disabling with additional service-
connected disabilities such that his combined evaluation 
would equal at least 70 percent.  See 38 C.F.R. § 4.16(a) 
(2001). 

Because the veteran does not meet the minimum schedular 
criteria for a total rating based on unemployability, the 
Board must consider, in accordance with 38 C.F.R. § 4.16(b), 
whether the veteran's claim for a total rating based on 
unemployability due to service-connected disability should 
be referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001). 

According to the evidence on file, the veteran has completed 
the 6th grade and has worked as a boilermaker; he last worked 
full-time in 1985.  He was considered disabled by the SSA 
starting in 1986. 

The matter of extraschedular ratings has been discussed 
above in the context of the veteran's increased rating 
claims.  Although the veteran's service-connected bilateral 
knee disability clearly cause industrial impairment, as 
evidenced by his combined 60 percent disability rating, the 
only times he has been considered unemployable in medical 
reports were when other, non service-connected, disabilities 
were also involved.  The veteran was awarded Social Security 
disability benefits in July 1987 with the diagnoses of both 
knee disability and nonservice-connected cervical spine 
disability.  When it was noted on VA examination in August 
2000 that the veteran was unemployable, the diagnoses 
included such significant nonservice-connected disabilities 
as coronary artery disease, status post cerebrovascular 
accident, and diabetes.  

Crucial to the Board's inquiry, no medical examiner has 
suggested that the veteran's bilateral knee disability is 
sufficient by itself to render the veteran unemployable.  In 
fact, it was noted on physical therapy in March 2000 that 
the veteran was doing well and was able to ambulate with 
only minimal support from his cane.  The Board finds that 
the medical and other evidence does not show that the 
veteran's bilateral knee disability would preclude sedentary 
employment, that corresponds to his educational level and 
employment background.

The Board has taken into consideration the SSA decision 
awarding the veteran disability benefits based in part on 
bilateral knee disability.  Although SSA determinations 
regarding unemployability and disability may be relevant in 
VA disability determinations, they are not binding on VA.  
See Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 16, 1998) 
(unpublished decision).  While the determination of the SSA 
is certainly probative evidence in support of the veteran's 
claim, SSA administrative decisions, including its factual 
conclusions, are not necessarily binding on VA or the Board.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991). In 
any event, as indicated above, the SSA determination 
included as a cause for the veteran's unemployability a non-
service connected disability and therefore does not stand 
for the proposition that the veteran's service-connected 
knee disabilities, alone, render him unemployable. 

The Board has also taken into consideration the veteran's 
own contentions that his service-connected knees render him 
unemployable.  While in no way belittling the obvious 
problems which the knee disability caused him, the Board 
places greater weight on other evidence in the record, in 
particular the recent medical evidence, which as noted above 
has not indicated even a compensable level of limitation of 
motion.  As discussed above, the Board took the veteran's 
complaints of knee pain, fatigability and the like into 
consideration in assigning 30 percent ratings for each knee 
in April 1999.

Based on the above analysis, the Board concludes that the 
evidence does not show that the veteran's service-connected 
bilateral knee disability has caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. §§ 3.321(b), 4.16(b) (2001).

Therefore, the veteran's claim for a total rating does not 
warrant referral to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration.  

In conclusion, for reasons and bases stated above, the Board 
concludes that a preponderance of the evidence is against 
the veteran's claim of entitlement to TDIU.  The benefit 
sought on appeal is accordingly denied.





ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for arthritis of multiple 
joints not having been submitted, the claim is not reopened 
and the benefit sought on appeal remains denied.

Entitlement to an increased evaluation for chondromalacia of 
the right knee with traumatic arthritis is denied.

Entitlement to an increased evaluation for chondromalacia of 
the left knee with traumatic arthritis is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

